Title: To Thomas Jefferson from William Vans Murray, 30 May 1793
From: Vans Murray, William
To: Jefferson, Thomas



Dear Sir
Cambridge 30th: May 1793.

I am very much obliged to you for the favor of an answer to my letter—as the matter would I thought receive its issue from a policy which might not be exactly then digested, I scarcely expected an answer so soon. I confess I almost dread the summum jus of the XIXth article of the Treaty with the Dutch—should judicial proceedings look that way. The error was certainly on the right side—and flow’d from a sentiment which in any other combination of things would be an agent of genuine patriotism when directed against the insolence of That Power whose movements are now associated with more amiable nations. Certainly Sir the difficulty will be great. While the Executive endeavors to  discharge the general duties of neutrality it will be to be regretted if a sentiment is too much cooled which it is of infinite importance to preserve under a well regulated warmth.
I fear I did not explain with sufficient precision the idea I might perhaps have suggested, as to restitution. I never did suppose that the prize I alluded to would be restored—on the contrary, in some remarks which I published in the Herald—I observed that Captn. Ferey on application would without doubt have his prize, he showing his commission. I beg leave again Sir to thank you for your letter & to assure you that I am with sincere esteem & respect yr. mo. obt. Sert.

W. V. Murray

